DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: position correction device, lamination device, carrier device, and a package device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Allowable Subject Matter
Claims 1-19, and 22 allowed.
The prior art of record fails to disclose, teach, or fairly suggest a layered food packaging system comprising a conveyor, a position correction device, lamination device, carrier device, and a package device as interpreted under 35 U.S.C. 112(f). 
The prior art of record that comes closest to teaching these limitations is Tetsuya (JP 2014-162529). Tetsuya teaches a layered food packaging system comprising a conveyor, lamination device, carrier device, and a package device.  However, fails to teach a position correction device.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Additionally the prior art does not teach the lamination device, carrier device, and a package device as interpreted under 35 U.S.C. 112(f) as the applicant’s specification particularly discloses particular structure, material, or acts as performing the claimed functions. Examiner notes the prior art teaches structures that complete similar functions, however the examiner does not consider these structures as equivalents.
The structure of the position correction device can be seen in Fig. 5 and 7 as well as described in [0019], [0032-0042]. The structure of the lamination device can be seen in Fig. 9A, 9B, 10A, 10B,  as well as described in [0041-0058]. The structure of the package device can be seen in Fig. 13-15 well as described in [0059-0069].
Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive.
The objection of claim 2 is withdrawn.
Applicant argues that the features of claim 1 do not invoke 35 U.S.C 112(f) because they would be understood by one of ordinary skill in the art to be sufficiently structural. Examiner notes MPEP 2181 section I states “The presumption that 35 U.S.C. 112(f)  does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function”. The claim limitations do not recite any specific structure but only claim what the function of the structure is. There is no reason to consider that one of ordinary skill in the art would consider a position correction device, lamination device, carrier device, or a package device followed by functional language to have sufficiently definite structure. The applicant has not included in claim 1 sufficient structure for completing the claimed functions.
The rejection of claims 2, 5-10, 12-15, and 18 under 35 U.S.C. 112(b) is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER ROBIN KIM/             Examiner, Art Unit 3731

/HEMANT DESAI/             Supervisory Patent Examiner, Art Unit 3731